14-348-cv
    Mills v. Genesee Cnty.


                                  UNITED STATES COURT OF APPEALS
                                     FOR THE SECOND CIRCUIT

                                           SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR
AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A
SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

            At a stated term of the United States Court of Appeals for the Second Circuit, held at the
    Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York, on the
    16th day of December, two thousand fourteen.

    PRESENT:
                JOSÉ A. CABRANES,
                RAYMOND J. LOHIER, JR.,
                CHRISTOPHER F. DRONEY,
                            Circuit Judges.
    _____________________________________

    Richard Mills,

                                   Plaintiff-Appellant,

                             v.                                           14-348-cv

    Genesee County, et al.,

                      Defendants-Appellees.
    _____________________________________

    FOR PLAINTIFF APPELLANT:                              Richard Mills, pro se, Romulus, NY.

    FOR DEFENDANTS-APPELLEES :                            Robert M. Goldfarb, Denise A. Hartman,
                                                          Assistant Solicitors General, for Eric T.
                                                          Schneiderman, Attorney General of the State
                                                          of New York, Albany, NY.

                                                          Michael F. Perley, Daniel T. Hunter,
                                                          Hurwitz & Fine, P.C., Buffalo, NY.
                                                          Robert P. Yawman, III, for Merideth H.
                                                          Smith, Monroe County Attorney, Rochester,
                                                          NY.

                                                          No Appearance for Judy Mills.

         Appeal from a judgment of the United States District Court for the Western District of
New York (Richard J. Arcara, Judge).
         UPON DUE CONSIDERATION, IT IS HEREBY ORDERED that the judgment of
the District Court is AFFIRMED.
         Appellant Richard Mills, proceeding pro se, appeals from the District Court’s January 9, 2014
judgment dismissing his complaint pursuant to its order granting a sanction of dismissal under
Federal Rule of Civil Procedure Rule 11. We assume the parties’ familiarity with the underlying
facts, the procedural history of the case, and the issues on appeal.
         We review a district court’s imposition of sanctions for abuse of discretion. See MacDraw,
Inc. v. CIT Grp. Equip. Fin., Inc., 73 F.3d 1253, 1257 (2d Cir. 1996). A district court abuses its
discretion if its ruling is based on an error of law or a clearly erroneous view of the facts or “cannot
be located within the range of permissible decisions.” Kiobel v. Millson, 592 F.3d 78, 81 (2d Cir.
2010).
         Here, Mills possessed ample notice to contest the charge of fraud on the court, the District
Court made the necessary findings for imposing a sanction of dismissal pursuant to its inherent
authority, and the findings were not clearly erroneous.
         Accordingly, we AFFIRM the judgment of the District Court. Mill’s motion to strike the
brief of Appellees Genesee County, David Gann, and Lawrence Friedman and for sanctions is
DENIED.
                                                 FOR THE COURT:
                                                 Catherine O’Hagan Wolfe, Clerk




                                                    2